Exhibit 12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the year ended December 31, 2014 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 102,726,009 Add: Interest on indebtedness (excluding capitalized interest) Amortization of debt related expenses 2,025,069 Portion of rents representative of the interest factor 8,435,339 Distributed income from equity investees 255,531,665 Pretax earnings from continuing operations, as adjusted $ Fixed charges - Interest on indebtedness (including capitalized interest) $ Amortization of debt related expenses ) Portion of rents representative of the interest factor 8,435,339 Fixed charges $ Ratio of earnings to fixed charges 2.6
